Citation Nr: 0318221	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-03 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1970 to May 1972 and 
died in October 2000.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.


REMAND

The appellant (the veteran's widow) has essentially asserted that 
the veteran's PTSD caused him to make bad decisions concerning 
his health that led to his early demise.  She has also contended 
that the veteran's "premature" discharge from a VA facility in 
October 2000 contributed to his death.

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claims and to assist 
her in obtaining the relevant evidence under the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.  The Board finds that 
further action is necessary to comply with the VCAA.

Regarding the duty to notify, the Board observes that the 
appellant has not been properly apprised of the type of 
evidence that she must submit to substantiate her claims and 
what evidence, if any, VA will attempt to obtain on her 
behalf.  See Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir 
2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As for the duty to assist, the Board finds that a VA 
physician should review the veteran's claims file and issue 
an opinion that addresses the appellant's contentions in this 
case.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The appellant should be sent a letter 
informing her of the VCAA and clearly 
describing the type of evidence that she 
must submit to substantiate her claims 
and what evidence, if any, VA will 
attempt to obtain on her behalf.

2.  The claims file should be forwarded 
to a VA physician(s).  The VA 
physician(s) should review the record and 
furnish an opinion with respect to the 
following: Did the veteran's PTSD cause 
or aggravate the veteran's alcohol 
disability, and, if yes, did the alcohol 
disability lead to liver disease?  If 
liver disease was in fact the result of 
PTSD, please state whether the veteran's 
liver disease was either a principal or a 
contributory cause of the veteran's 
death.  Also, did VA treatment in 
September 2000 to October 2000, including 
the veteran's (in the words of the 
appellant) "premature" discharge from a 
VA medical facility in October 2000, 
cause or contribute substantially and 
materially to cause the veteran's death?  
A rationale for the opinions expressed 
should be provided.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the claims are not granted, 
the appellant should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to afford the appellant due 
process of law and resolve a question of medical complexity.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the appellant until she receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




